Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-01391-CR
____________
 
THOMAS BRETT DAVIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 2 and Probate Court
Brazoria
County, Texas
Trial Court Cause No.
129,640
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed April 22, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).